26.	It is my great pleasure to congratulate you, Sir, on your election as President of this session of the General Assembly and to wish you well in the discharge of your onerous responsibilities.
27.	I also extend a special welcome to the newest Member of this Assembly, Solomon Islands, whose application for membership New Zealand was privileged to sponsor. We are neighbours in the South Pacific, members together of the South Pacific Forum and the Commonwealth. In those settings, and now in this one, New Zealand looks forward to a close, warm and co-operative relationship with Solomon Islands.
28.	New States enter upon their nationhood today at a difficult time. As an international community we face enormous political and economic problems. If the measure of a healthy civilization is its ability to govern itself, to match its demands to its resources, to manage its technology and its institutions in a sane and rational way, then we are heading for trouble. The problems we face as a global community, as a group of "united nations", are both menacing and daunting: issues of peace or war in many parts of the world, the crippling and dangerous arms race, the risk of nuclear catastrophe by deliberate decision or mischance, the widespread denial of human rights, food shortages, energy problems, population pressures, dwindling non-renewable resources and a whole range of economic ills, including high rates of inflation, unemployment and protectionism, low levels of investment and unstable commodity markets.
29.	It is not altogether surprising that, confronted with these awesome and intractable problems, some countries, in effect, opt out. Consciously or not, they decide to hold on to what they have, to settle for the protection and enjoyment of whatever resources they possess without too much regard for the effects of that policy on others. If, by way of regional or other association, this self-interest can be reinforced, then the wider grouping is pursued, with great emphasis on the value of regional co-operation. The motive in fact is national self-interest, and the manifestations of such groupings are high walls and barriers of one kind or another to keep the world at bay.
30.	This is not, in New Zealand's view, the way to deal with the great issues of the day. Self-indulgence and self-interest proved fatal to earlier civilizations; they may well, unchecked, be fatal to ours. The international community, of which the United Nations is the symbol, cannot survive let alone prosper if we, the members of it, withdraw into our shells. The agenda of international problems, however frightening, needs to be addressed by all of us squarely and determine and, mindful of course of our responsibility for the security and welfare of our own people but mindful also of the needs of the global community. We need, in short, fewer barriers between us, better machinery for consultation in the economic, social and political spheres, and above all the political will to engage in the sort of co-operation which allows us at least to make a start towards correcting the gross social and economic injustices that now prevail.
31.	This is not simply an economic issue. If we are to move in a discernible way to cure current ills the issues of national security, of international law, of intergovernmental organization—all the major political issues of the day—are of paramount importance. Solutions to those problems will determine the freedom of States to make the appropriate responses in the economic sphere. Nor is it, as I have pointed out, the concern of just a few States; the problem is an immediate one for all of us.
32.	The great Powers, however, have a primary role. Their attitudes to each other condition the environment in which we all live and operate. What the great Powers do, and what they do not do, carry consequences for all of us. We welcome therefore those co-operative arrangements that betoken an effort to contain crises, to co-operate in the avoidance of nuclear war, to reach agreement on arms- control measures, to extend relations over a broad range of social and cultural fronts and to reduce the harshness of the rhetoric between them.
33.	It is not, of course, only up to the great Powers. International relations are both intricate and complex and there are opportunities for constructive contributions from the small and middle-sized Powers as well as from the great.
34.	These opportunities would be immeasurably enhanced if the smaller States learned to work together. In New Zealand's part of the world, the south Pacific, we are making an effort to do so and we are attempting to build up a sense of partnership in the region. I have just come to
New York from a meeting earlier this month of the South Pacific Forum-a regular conference of the Heads of Government of all the independent and self-governing States of the south Pacific. Among the major topics discussed at the Forum was the enactment of legislation creating a 200-mile exclusive economic zone by the countries of the region. This offers to many of these smaller island States an opportunity, for the first time, to capitalize on what is in some cases their only substantial resource. These Pacific island States, together with New Zealand and Australia, have decided to move at once to set up a Forum fisheries agency to advise their Governments, many of whose scientific resources are slender, on the conservation, utilization and management of the living resources, including highly migratory species, of their 200-mile economic zones. At the same time, they are continuing to explore the question of what kind of long-term regional fisheries arrangements will serve the Pacific best.
35.	Another major topic discussed at the Forum was economic development and ways of minimizing the twin evils of protectionism and declining terms of trade. We suffer from these in New Zealand and we understand the difficulties facing developing countries and in particular our south Pacific neighbours, most of whom have an even narrower range of export products and less stable markets than we do. To tackle these problems we have together established an industrial development scheme to provide financial backing and incentives for companies to develop manufacturing industries in the islands. In addition, we are currently reviewing the numerous factors affecting entry of island exports to the New Zealand market. Our bilateral aid programme continues to have its primary focus in the south Pacific and this year 60 per cent of New Zealand's bilateral aid will be directed to the region. In the fields of shipping and civil aviation substantial progress has been made. A regional shipping line started operations in May and the number of direct air services between countries of the region is increasing.
36.	These are practical issues-a serious effort on the part of all the regional States to stimulate new thinking and to create greater opportunities for the development of trade and economic advancement in our part of the world. Their purpose, however, goes beyond mere economic considerations. Solutions are vital if democratic processes and political stability are not to be placed in jeopardy.
37.	In New Zealand's view, the same sort of co-operative effort—and for the same reasons—is needed in the global arena. As I see it, the world's economy today is distinguished by two rather paradoxical characteristics-its interdependence and its diversity. We have to grapple with both. Take interdependence. I do not question the argument for individual countries fostering a degree of economic self- sufficiency. There are certain skills and certain industries which every country needs to have even when the cost of establishing those skills is, by international standards, high. I believe, however, that most countries, including my own, have far snore to gain from participating in the international economy than from standing outside it. Decisions made in the world's major trading nations have a critical effect on the economic well-being and on the development patterns of the more peripheral economies. In the reverse aspect, recent years have shown that the world's major trading
countries also depend, to varying degrees, upon economic events in the less economically powerful countries. Raw material supply is an obvious area. Another is the importance of some developing countries as sources of demand and as areas of investment for the products and capital of the richer nations. There is evidence stretching back over a long period of the economic benefits for richer countries of increasing their imports, particularly of labour-intensive goods, from the newly industrializing countries. For these countries political stability is inseparable from economic stability.
38.	If countries are to produce and export those things which their human and material resources and their historic development priorities suggest as logical and economically efficient, they must do so within an international economic environment that allows scope for their diversity. That means an open international trading system. Protectionism must be resisted, especially in the area of agricultural commodity, trade, where there is a dangerous disposition among the richer developed countries to apply more restrictive policies than in the industrial commodity area. I recognize that the principles of an open multilateral trading system raise difficult domestic political problems, but economic development is about change and innovation and we need to look at today's problems with our eyes very firmly fixed on the longer term. These wider principles are very much at stake in the current series of the GATT negotiations. Only to the extent they are recognized, and acted upon, will the Tokyo round of negotiations be judged successful.
39.	The maintenance of an international trading system is not, by itself, enough. An international economy to which all countries and all people are contributing to the maximum extent possible needs to take account of the diversity of the international economy in another sense too. We need to recognize that there are very different kinds of economies. I do not mean that we should endeavour to come up with a new and sophisticated classification; rather that we should recognize, in the interests of the international economy, as well as in the interests of peace and justice, that some countries will need special assistance on a long-term basis, the world's poorest nations will need special aid and trade measures; so might the land-locked countries and the developing island countries. The aid and trade policies of some. countries, including my own, are already taking account of these special requirements, and the more advanced developing countries are following suit. Technical co-operation among developing countries, a concept which the United .Nations had done much to promote, has in this last month been the subject of a world conference in Buenos Aires.  It is a most welcome development and one which exemplifies the sort of practical co-operation I have been advocating.
40.	This sense of community, of co-operative partnership, of working together to discuss and solve problems, not only must underpin our aid and trade initiatives; it must be demonstrated also in our- treatment of political problems if our systems and institutions are not to become irrelevant.
There are few people in the world who do not wish for peace. There are even fewer who believe that peace can be secured other than through the co-operation and partnership l the people concerned themselves. Enforced solutions rarely endure. The only sure foundation for the peaceful settlement of disputes is the will of the parties involved to work for reconciliation and peaceful co-operation.
41.	This is surely the lesson of what is now happening in the Middle East New Zealand has no special knowledge of the Middle East question nor would we presume to offer an answer to the tangled web of issues at stake. But it does seem to us that certain fundamental principles need to be accepted if the will to reconcile and co-operate, which has been demonstrated in a dramatic way by the leaders of Egypt and Israel over the past year, is to be turned into a fair and lasting peace. Above all, we believe that Security Council resolution 242 (1967) contains the essential elements which should form the basis for a negotiated settlement. But just as our support for Israel's right to exist as a sovereign State within secure and recognized boundaries is fundamental to our approach to the dispute, so we are convinced that the rights of the Palestinians, including the right to self-determination and to establish an independent Palestinian State if they so desire, must be recognized. It is clear that a settlement which meets these -two criteria requires that Israel withdraw from areas occupied in 1967, so as to permit the Palestinians full freedom to exercise their right of self-determination. A Middle East settlement would not only confer inestimable benefits on Israel and its Arab neighbours, but would remove a potential and ever-real danger to world peace. We have therefore been tremendously encouraged by the will for peace and reconciliation displayed at the recent Camp David summit meetings. Early progress in pursuit of the agreements reached at Camp David by the leaders of Egypt and Israel, with the active partnership of the United States, must be our common hope in this Assembly.
42.	It is true also that these lessons of co-operation have still to be learned in southern Africa. The history of relationships between black and white in that continent, between those who exercise power and those who, though in an overwhelming majority, have had no say in their destiny, is one - of so many opportunities lost to work together in harmony and co operation. In Namibia recently, it is true, there has been encouraging progress towards independence as a result of the persistent efforts of the five Western members of the Security Council and the front-line African States. It would be tragic if progress were to be held up now by intransigence on the part of any of those involved. It is New Zealand's hope that free elections will be held at the earliest practicable date and that Namibia will soon be able to take its rightful place as a Member of this Organization. New Zealand is anxious to support this process in practical ways. Most recently my Government has contributed substantially to a Commonwealth fund for the education and training of Namibians who will soon be in a position of responsibility in their own country.
43.	In Rhodesia it is clear from the increasing scale of the armed conflict that the "internal settlement" introduced in March of this year  has failed to produce the cease-fire that
the Salisbury regime predicted. On the contrary, there has been an escalation of violence, with innocent people as the not infrequent victims. These senseless and tragic killings must be stopped. The only way is through the speedy conclusion of a negotiated settlement. The best hope is for all the elements in Rhodesia and the Patriotic Front to come together in an all party conference on the basis of the Anglo-American proposals.  This is a course which we urge as the first step towards a cease-fire, the holding of fair and fair elections, and ultimate independence for Zimbabwe and its people.
44.	Other States, and especially the neighbouring African States, can play a constructive part in creating the climate for a settlement through mediation and diplomatic support. Or they can meddle, as some States far from Africa have chosen to do in various parts of the continent, by encouraging divisions and even by direct intervention. That is a prescription for conflict, not for settlement. We trust that the pattern we have already seen in some African countries will not be repeated elsewhere.
45.	Even after peace is established in other parts of southern Africa, the most difficult problem of all will remain in South Africa itself. It is there that a co-operative effort, even a dialogue, is most desperately needed. The institutionalized racism which is apartheid offers no hope of a peaceful future for South Africa. It must be abandoned. Change must come. There is no other way. A policy of apartheid is not only wrong; it is suicidal. It seeks to impose what cannot be imposed, to deprive people of rights and freedoms that cannot be denied. The delusion of those in power in South Africa that they can succeed in their purpose if they are tough enough and determined enough is a delusion common to Governments which refuse to listen to the voices of those they oppress. Sooner or later those voices make themselves heard and the result is both predictable and destructive. There is still time to avoid that result in South Africa, but not much. New Zealand is and always will be utterly opposed to apartheid. We want to see justice and common sense prevail. This is the oily way to prevent conflict.
46.	Our concern for human rights in southern Africa must not blind us to deprivations that occur elsewhere. New Zealand upholds the principles enshrined in the Universal Declaration of Human Rights, proclaimed 30 years ago by this Genera] Assembly—among those rights: freedom of movement, the right to leave one's country and to return, the right to a nationality, the right of freedom of opinion and expression. We are concerned when these rights are denied, wherever that denial takes place, and it is shameful that, 30 years on, there are countries, including some who were founder nations of this Organization, who still deny their millions of citizens these basic human rights. How can the international community ignore that?
47.	In New Zealand this year the Human Rights Commission Act came into force, establishing a national Commission on Human Rights to deal with complaints of racial, religious or sexual discrimination, in conjunction with the
Race Relations Act of 1971. This new legislation codifies that respect for human rights which has had a central place in our traditions. We have regarded the two International Covenants on Human Rights as legal documents of substantial value and importance, and have not wished to ratify them merely on the basis of our general attachment to the principles they enunciate. We have now completed a comprehensive review of our legislation and are satisfied that our laws are in compliance with the requirements of the two International Covenants. I am pleased to announce therefore that New Zealand will ratify the International . Covenant on Political and Civil Rights, the International Covenant on Economic, Social and Cultural Rights and the Convention on the Prevention and Punishment of the Crime of Genocide during this session of the General Assembly.
48.	I want before I close to turn very briefly to two major issues that have preoccupied the international community, and this Assembly in particular, over the past year—the law of the sea and disarmament.
49.	On 1 April of this year New Zealand brought into force its jurisdiction over a 200-mile exclusive economic zone. Some 330 foreign fishing vessels from three countries are now licensed, pursuant to agreements with New Zealand, to catch fish which is surplus to the capacity of the New Zealand fishing industry. The expansion of the New Zealand industry, upon its own initiative and through joint ventures, represents a significant economic opportunity for us.
50.	I want to emphasize therefore the importance for New Zealand, and for very many of the small and middle sized countries in the Pacific and elsewhere, of a speedy and successful conclusion to th3 Third United Nations Conference on the Law of the Sea. The adoption of a widely acceptable international convention will give us and many other countries a secure and stable basis upon which to plan and develop the utilization of the resources within the 200-mile zone. It is in no one's interests that the oceans should become a battleground for competing claims and the focus of conflicts over the extraction of resources. Both our national interest and a wider interest in the rule of law and a stable regime for the oceans lead my Government to attach great value to the achievement of a wide-ranging treaty along the lines on which the Conference is now working.
51.	In last May and June this Assembly met in its tenth special session in an attempt to stem the arms race and to begin, in a real sense, the process of disarmament. There will be differing views on the success of that session. New Zealand's view is that we have made a small beginning, that the special session has given a modest impetus to the disarmament cause and that the establishment of machinery for discussion and negotiation marks a step forward. We hope that other steps will soon follow, among them the early conclusion of a treaty putting an end to nuclear- weapon testing in all environments. Time is short, but it should still be possible, in New Zealand's view, to present this treaty to this thirty-third regular session of the General Assembly.
52.	My Government sees disarmament as among the most urgent requirements of our time. Progress has been slow.
We must do better, not by calling for far-reaching measures that have no hope of acceptance, but by working for and participating in a realistic short-term programme of action which will result in agreements that are balanced, practicable and verifiable. Between now and the next special session, New Zealand will support each and every measure of disarmament that meets these criteria.
53.	The world is an increasingly complex place. Within our own societies, and in our international life, there are forces at work that are changing our perceptions, altering our values and demolishing our traditions at a bewildering pace. There are many competing interests to be accommodated, conflicting philosophies and approaches to be reconciled. We can accommodate and reconcile them only by being honest, understanding, straightforward and fair with each other-not only with our friends, for that is relatively easy, but more importantly with those with whom we may disagree. If we can work towards this sense of co-operation and partnership as a world community we can, I believe, if not solve all our problems at least reduce them to a manageable dimension. For its part my Government pledges itself to work with others in this spirit and to this end.
